DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodge (US 2,435, 284).

In regards to claim 1, Lodge teaches a submarine power cable comprising: a power core including a conductor (12-12), wherein the conductor (12-12) has a conductor joint (cables 10 and 11, being joined in figure 10) in a joint region (region between rubber jackets (20,21)) of the power core (12-12, figure 1), a main armor layer (steel wire braided splicing sleeve, 31) including a plurality of main 

	In regards to claim 2, Lodge teaches the submarine power cable as claimed in claim 1, comprising a first metal ring (right metal tube (45) of (45-45), metal tubes, column 2, line 51) arranged around the power core (figure 10) at an axial distance from the conductor joint (cables 10 and 11, being joined in figure 10) in a first axial direction of the conductor (figure 10), wherein a first axial end portion of each of the plurality of joint reinforcement armor wires (30), and the main armor wires (31) are connected to the first metal ring (45-45) (tightly lashed to tubes 45-45 by lashing wire (53); (30) is tightly lashed to (31), column 3 lines 34-47).

In regards to claim 3, Lodge teaches the submarine power cable as claimed in claim 2, wherein the joint reinforcement armor wires (31) and the main armor wires (30) are capable of being welded to the first metal ring (45-45) since they are connected.

In regards to claim 4, Lodge teaches the submarine power cable as claimed in claim 2, comprising a second metal ring (45) arranged around the power core (figure 10) at an axial distance 

In regards to claim 5, Lodge teaches the submarine power cable as claimed in claim 4, wherein the joint reinforcement armor wires (30) and the main armor wires (31) are capable of being welded to the second metal ring (45) since they are connected.

In regards to claim 6, Lodge teaches the submarine power cable as claimed in claim 1, wherein the joint reinforcement armor wires (30) are arranged radially outside of the main armor layer (31).

In regards to claim 9, Lodge teaches the submarine power cable as claimed in claim 1, wherein the main armor wires (31) are arranged helically around the power core and have a first lay direction (one of the two direction shown below that is wrapped around the cable core, figure 10 shown below).


    PNG
    media_image1.png
    238
    910
    media_image1.png
    Greyscale


In regards to claim 10, Lodge teaches the submarine power cable as claimed in claim 9, wherein the joint reinforcement armor wires (30) are arranged helically around the power core and have a second lay direction (an opposite direction of one of the two lay directions of (31)).

    PNG
    media_image2.png
    211
    809
    media_image2.png
    Greyscale


In regards to claim 16, Lodge teaches the submarine power cable as claimed in claim 3, comprising a second metal ring  (left metal tube (45) of (45-45), metal tubes, column 2, line 51) arranged around the power core (figure 10) at an axial distance from the conductor joint (cables 10 and 11, being joined in figure 10) in a second axial direction of the conductor (figure 10), the second axial direction being opposite to the first axial direction (figure 10, there are two tubes (45) one on the left and right of the joint section), wherein a second axial end portion of each of the plurality of joint reinforcement armor wires (30), and the main armor wires (31) are connected to the second metal ring (45) (figure 10).

In regards to claim 17, Lodge teaches a submarine power cable comprising: a power core including a conductor (12-12), wherein the conductor (12-12) has a conductor joint (cables 10 and 11, being joined in figure 10) in a joint region (region between rubber jackets (20,21)) of the power core (12-12, figure 1), a main armor layer (steel wire braided splicing sleeve, 31) including a plurality of main armor wires (steel wire, column 2, line 6; the braid (31) has several strands of wires, figure 10)  arranged around the power core (figure 10) and extending in the axial direction of the power core (figure 10), and a joint reinforcement armor layer (30) including a plurality of joint reinforcement armor wires (steel wire, column 2, line 7; the braid (30) has several strands of wires, figure 10) axially locked relative to the main armor wires (31, figure 10), wherein the joint reinforcement armor layer (31) is provided only in the joint region (figure 10) and arranged layered with the main armor layer (31), the joint reinforcement armor layer (30) and the main armor layer (31) thereby forming a dual-layer armor (figure 10) only in the 

In regards to claim 18, Lodge teaches the submarine power cable as claimed in claim 17, wherein the joint reinforcement armor wires (30) are arranged radially outside of the main armor layer (31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7, 8, 11-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodge (US 2,435, 284) in view of Zettervall (US 2014/0367164).

In regards to claim 7, Lodge teaches the submarine power cable as claimed in claim 1.

Lodge does not teach the joint reinforcement armor wires extend at least 2 meters, in both axial directions from the conductor joint.

Zettervall teach the joint reinforcement armor wires (11) extend at least 2 meters, in both axial directions from the conductor joint (at least three to nine meters, paragraph [0043]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the joint reinforcement armor wires at least 2 meters, in both axial directions from the conductor joint of Lodge as taught by Zettervall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 8, Lodge teach the submarine power cable as claimed in claim 1.

Lodge does not teach the joint reinforcement armor wires extend at most 1500 meters, in both axial directions from the conductor joint.

Zettervall teach the joint reinforcement armor wires (11) extend at least 2 meters , such as at least 3 meters, at least 4 meters, or at least 5 meters, in both axial directions from the conductor joint (at least three to nine meters, paragraph [0043]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the joint reinforcement armor wires of Lodge at most 1500 meters , in both axial directions from the conductor joint as taught by Zettervall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 


In regards to claim 11, Lodge teach the submarine power cable as claimed in claim 11.
	
Lodge does not teach the second lay direction is opposite to the first lay direction.

Zettervail teach the second lay direction is opposite to the first lay direction (opposite direction, paragraph [0043]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have layered the first and second armor layers of Lodge in opposite lay directions as taught by Zettervail, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Laying the in a contra helical form (having opposite lay lengths) is well 

In regards to claim 12, Lodge teach the submarine power cable as claimed in claim 11.

Lodge does not teach the at least some of the main armor wires include a metal such as steel, in particular galvanized steel or stainless steel, aluminum or copper.

Zettervail teach some of the main armor wires include a metal (copper, aluminum or iron, paragraph [0039]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the armor wires of Lodge of a metal as taught by Zettervail, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 13, Lodge teach the submarine power cable as claimed in claim 1.

Lodge does not teach at least some of the joint reinforcement armor wires include a metal of the same material as the main armor wires.

Zettervail teach at least some of the joint reinforcement armor wires (11) comprise a metal of the same material as the main armor wires (paragraph [0040]).



In regards to claim 19, Lodge teaches the submarine power cable as claimed in claim 17.

Lodge does not teach the joint reinforcement armor wires extend at least 2 meters, in both axial directions from the conductor joint.

Zettervall teach the joint reinforcement armor wires (11) extend at least 2 meters, in both axial directions from the conductor joint (at least three to nine meters, paragraph [0043]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the joint reinforcement armor wires at least 2 meters, in both axial directions from the conductor joint of Lodge as taught by Zettervall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 20, Lodge teach the submarine power cable as claimed in claim 17.

Lodge does not teach the joint reinforcement armor wires extend at most 1500 meters, in both axial directions from the conductor joint.

Zettervall teach the joint reinforcement armor wires (11) extend at least 2 meters , such as at least 3 meters, at least 4 meters, or at least 5 meters, in both axial directions from the conductor joint (at least three to nine meters, paragraph [0043]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have extended the joint reinforcement armor wires of Lodge at most 1500 meters , in both axial directions from the conductor joint as taught by Zettervall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodge (US 2,435, 284) in view of Meyers (US 2,894,057).

In regards to claim 15, Lodge teaches the submarine power cable as in claim 1. 
Lodge does not teach wherein the power core has a plurality of additional joint regions each having a conductor joint, wherein each additional joint, region has a respective additional joint reinforcement armor layer provided only in the corresponding additional joint region, each additional joint reinforcement armor layer including a plurality of joint, reinforcement armor wires axially locked relative to the main armor wires, the additional joint reinforcement armor layers and the main armor layer thereby forming a dual-layer armor only in the respective additional joint regions.

Lodge teaches additional joint regions each having a conductor joint (figure 1), wherein each additional joint region has a respective additional joint reinforcement armor layer (figure 1, layers 16, 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added additional joint, reinforcement, layers in the cable of Lodge as taught by Meyers to accommodate larger load cables, also since it has been held that mere duplication of the essential working parts of a device Involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co, 193 USPQ. 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The allowable subject matter of claims 2-5 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847